
	

113 HR 1908 IH: Federal Repeal of Expensive Exchanges Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1908
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Salmon (for
			 himself, Mr. LaMalfa,
			 Mr. Huelskamp,
			 Mr. Jones,
			 Mr. Franks of Arizona,
			 Mr. Radel,
			 Mr. Schweikert,
			 Mr. Meadows,
			 Mr. Yoho, Mr. Gosar, and Mr.
			 Duncan of South Carolina) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal certain provisions of the Patient Protection
		  and Affordable Care Act relating to the premium tax credits and cost-sharing
		  subsidies.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Repeal of Expensive Exchanges
			 Act or the FREE
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The Patient Protection and Affordable Care
			 Act makes health care more expensive and less accessible, while also driving up
			 the Federal deficit and debt.
			(2)This increase in
			 cost is most noticeable in the health insurance exchanges established under
			 such Act, which would increase the Federal deficit by $1.017 trillion over an
			 eleven-year timeframe, as stated in a July, 2012 Congressional Budget Office
			 report.
			(3)The Federal
			 mandate to establish health insurance exchanges directly assaults the States’
			 traditional authority to regulate health insurance.
			(4)Such Federal
			 mandate imposes unknown insurance costs on consumers and administrative costs
			 on States.
			(5)Such Federal
			 mandate imposes a one-size-fits-all approach that ignores State
			 differences.
			(6)Such Federal
			 mandate undermines choice and competition and guarantees further consolidation
			 of the health insurance markets.
			3.Repeal of the Patient
			 Protection and Affordable Care Act premium tax credits and cost-sharing
			 subsidies
			(a)Premium tax
			 creditsThe Internal Revenue
			 Code of 1986 is amended by striking section 36B.
			(b)Advance
			 determination and payment of premium tax credits and cost-Sharing
			 reductionsThe Patient
			 Protection and Affordable Care Act is amended by striking section 1412.
			(c)Cost-SharingThe Patient Protection and Affordable Care
			 Act is amended by striking section 1402.
			(d)Conforming
			 amendments
				(1)Internal Revenue
			 Code of 1986
					(A)Section 280C of
			 the Internal Revenue Code of 1986 is amended by striking subsection (g).
					(B)Clause (iii) of
			 section 6055(b)(1)(B) of such Code is amended to read as follows:
						
							(iii)in the case of minimum essential coverage
				which consists of health insurance coverage, information concerning whether or
				not the coverage is a qualified health plan offered through an Exchange
				established under section 1311 of the Patient Protection and Affordable Care
				Act, and
							;
				and
					(C)Section
			 6103(l)(21) of such Code is amended—
						(i)by
			 striking any premium tax credit under section 36B or any cost-sharing
			 reduction under section 1402 of the Patient Protection and Affordable Care Act
			 or in the matter preceding subparagraph (i),
						(ii)by
			 striking (as defined in section 36B) in subparagraph (A)(iv),
			 and
						(iii)by adding at the end the following:
							
								(D)Modified
				adjusted gross incomeFor
				purposes of this paragraph, the term modified adjusted gross
				income means adjusted gross income increased by—
									(i)any amount
				excluded from gross income under section 911,
									(ii)any amount of
				interest received or accrued by the taxpayer during the taxable year which is
				exempt from tax, and
									(iii)an amount equal
				to the portion of the taxpayer's social security benefits (as defined in
				section 86(d)) which is not included in gross income under section 86 for the
				taxable
				year.
									.
						(D)Section 6211(b)(4)(A) of such Code is
			 amended by striking 36B,.
					(E)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36B.
					(2)Fair Labor
			 Standards Act of 1938
					(A)Section 18B(a) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 218b(a)) is amended—
						(i)by inserting and at the end
			 of paragraph (1), and
						(ii)by
			 striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
						(B)Section 18C(a) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 218c(a)) is amended by striking paragraph (1) and by
			 redesignating paragraphs (2) through (5) as paragraphs (1) through (4),
			 respectively.
					(3)Public Health
			 Service ActTitle XXVII of
			 the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—
					(A)in section
			 2705(l)(3)(A) (42 U.S.C. 300gg–4(l)(3)(A))—
						(i)by
			 striking the em dash before clause (i) and inserting will not result in
			 any decrease in coverage.; and
						(ii)by
			 striking clauses (i) and (ii); and
						(B)in section 2793(c)
			 (300gg–93(c))—
						(i)by
			 inserting and at the end of paragraph (3);
						(ii)by
			 striking ; and at the end of paragraph (4); and
						(iii)by
			 striking paragraph (5).
						(4)Patient
			 Protection and Affordable Care ActThe Patient Protection and Affordable Care
			 Act (Public Law 111–148, as amended) is amended—
					(A)in section 1303(b)
			 by striking paragraph (2);
					(B)in section 1311(c)(5)(B) (42 U.S.C.
			 18031(c)(5)(B)), by striking or eligible for a premium tax credit or
			 cost-sharing reduction;
					(C)in section
			 1311(d)(4) (42 U.S.C. 18031(d)(4))—
						(i)in
			 subparagraph (G), by striking after the application of any premium tax
			 credit and all that follows through section 1402;
			 and
						(ii)in
			 subparagraph (I), by striking clause (ii);
						(D)in section 1311(i)(3)(B) (42 U.S.C.
			 18031(i)(3)(B)), by striking , and the availability of premium tax
			 credits  and all that follows through section
			 1402;
					(E)in section 1312(e)
			 (42 U.S.C. 18032(e))—
						(i)in paragraph (1),
			 by striking ; and and inserting a period;
						(ii)by striking
			 paragraph (2); and
						(iii)by striking
			 brokers— and all that follows through to enroll
			 and inserting brokers to enroll;
						(F)in section
			 1313(a)(6)(A) (42 U.S.C. 18033(a)(6)(A)), by striking , including
			 payments of premium tax credits and cost-sharing reductions through the
			 Exchange;
					(G)in section
			 1331(d)(3)(A)(i) (42 U.S.C. 18051) is amended by inserting and the
			 Federal Repeal of Expensive Exchanges Act had not been enacted before
			 the period at the end;
					(H)in section 1332(a)
			 (42 U.S.C. 18052(a))—
						(i)in
			 paragraph (2)—
							(I)by striking
			 subparagraph (C); and
							(II)in subparagraph
			 (D) by striking 36B, 4980H, and inserting 4980H;
			 and
							(ii)in
			 paragraph (3), by striking premium tax credits, cost-sharing
			 reductions;
						(I)in section 1334(c)
			 (42 U.S.C. 18054(c)) by striking paragraph (3);
					(J)in section
			 1401(c)(1)(A), by striking clause (i);
					(K)in section 1411
			 (42 U.S.C. 18081)—
						(i)in
			 subsection (a)(1)—
							(I)by striking
			 or who is claiming a premium tax credit or reduced
			 cost-sharing,; and
							(II)by striking
			 sections 1312(f)(3), 1402(e), and 1412(d)  and inserting
			 section 1312(f)(3);
							(ii)in
			 subsection (a), by striking paragraph (2);
						(iii)in
			 subsection (b), by striking paragraphs (3) and (4);
						(iv)in
			 subsection (e)—
							(I)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
								
									(A)Eligibility for
				enrollmentIf information
				provided by an applicant under paragraphs (1) and (2) of subsection (b) is
				verified under subsections (c) and (d) the individual’s eligibility to enroll
				through the Exchange shall be
				satisfied.
									;
				and
							(II)in paragraph
			 (4)(B), by striking clauses (ii) and (iii) and redesignating clause (iv) as
			 clause (ii);
							(v)by
			 striking subsection (f)(2);
						(vi)in
			 subsection (g)(1)—
							(I)by striking
			 or for a premium tax credit or cost-sharing reduction,
			 and
							(II)by striking
			 , determine eligibility, and determine the amount of the credit or
			 reduction and inserting and determine eligibility;
			 and
							(vii)in
			 subsection (g)(2) by striking or to claim a premium tax credit or
			 cost-sharing reduction or the amount of the credit or reduction;
						(L)in section
			 1413(e)(1) (42 U.S.C. 18083(e)(1)), by striking , including the premium
			 tax credits under section 36B of the Internal Revenue Code of 1986 and
			 cost-sharing reductions under section 1402;
					(M)by striking
			 section 1415 (42 U.S.C. 18084); and
					(N)in section 2901
			 (25 U.S.C. 1623), by striking subsection (a).
					(5)Social Security
			 ActSection 1943(b) of the Social Security Act (42 U.S.C.
			 1396w–3(b)) is amended—
					(A)in paragraph
			 (1)(C)—
						(i)by
			 striking and, if applicable, premium assistance and all that
			 follows through section 1412 of the Patient Protection and Affordable
			 Care Act),; and
						(ii)by striking reduced cost-sharing for
			 eligible individuals under section 1402 of the Patient Protection and
			 Affordable Care Act, and any other and inserting
			 any;
						(B)in paragraph
			 (1)(D), by striking , child health assistance, or premium
			 assistance, and inserting or child health
			 assistance,;
					(C)by striking
			 paragraph (2); and
					(D)in paragraph (4), by striking and
			 who is eligible to receive premium credit assistance for the purchase of a
			 qualified health plan under section 36B of the Internal Revenue Code of
			 1986.
					4.Repeal of
			 Employer and Individual Mandates
			(a)Employer
			 Mandate
				(1)In
			 generalChapter 43 of the Internal Revenue Code of 1986 is
			 amended by striking section 4980H, and the table of sections for such chapter
			 is amended by striking the item relating to section 4980H.
				(2)Information
			 return
					(A)Chapter 61 of such
			 Code is amended by striking section 6056, and the table of sections for such
			 chapter is amended by striking the item relating to section 6056.
					(B)Section 6724(d) of
			 such Code is amended—
						(i)in
			 paragraph (1)(B) by inserting or at the end of clause (xxiii),
			 by striking or at the end of clause (xxiv) and inserting
			 and, and by striking clause (xxv), and
						(ii)in paragraph (2) by inserting
			 or at the end of subparagraph (FF), by striking
			 or at the end of subparagraph (GG) and inserting
			 and, and by striking subparagraph (HH).
						(3)Patient
			 Protection and Affordable Care Act conforming amendments
					(A)Section
			 1332(a)(2)(D) of the Patient Protection and Affordable Care Act (as amended by
			 section 3(d)(4)(H) of this Act) is amended by striking Sections
			 4980H and inserting Section.
					(B)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
					(b)Repeal of
			 individual health insurance mandate
				(1)In
			 generalSection 5000A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(h)TerminationThis section shall not apply with respect
				to any month beginning after December 31,
				2013.
						.
				(2)Conforming
			 amendmentSection 1311(d)(4) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18031(d)(4)) is amended by striking subparagraph
			 (H).
				(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the respective sections the Patient Protection and Affordable Care
			 Act to which such amendments relate.
			
